                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SEBREN A. PIERCE,                                Case No. 19-cv-03009-JST
                                                      Plaintiff,
                                   8
                                                                                         JUDGMENT
                                               v.
                                   9

                                  10    STATE OF CALIFORNIA, et al.,
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the Order of Dismissal, judgment in entered in favor of Defendants.

                                  14          IT IS SO ORDERED AND ADJUDGED.

                                  15   Dated: July 17, 2019
                                                                                     ______________________________________
                                  16
                                                                                                   JON S. TIGAR
                                  17                                                         United States District Judge

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
